Citation Nr: 0531530	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to August 
1988.  He also had a period of active duty for training 
(ACDUTRA) from April 12 to July 14, 1992.

In February 1999, the RO declined to reopen the appellant's 
previously denied claim for service connection for diabetes 
mellitus.  He appealed to the Board of Veterans' Appeals 
(Board).

In August 2000, the Board remanded the appellant's case in 
order to afford him a Board hearing at the RO.  He withdrew 
his request for that hearing in February 2001, and the case 
was returned to the Board in July 2002.

In September 2002, the Board found that new and material 
evidence had been received to reopen the appellant's claim.  
The Board ordered internal development with respect to the 
underlying merits of the claim, and additional evidence was 
received.  However, in May 2003 the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in September 2003, the 
Board again remanded the claim.  The case was returned to the 
Board in June 2005, and the appellant testified at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in September 2005.


FINDINGS OF FACT

1.  Service connection has not heretofore been established 
for any disability due to disease or injury incurred in or 
aggravated by the appellant's period of ACDUTRA from April 12 
to July 14, 1992.

2.  The appellant's diabetes mellitus is not attributable to 
active service performed from April 1987 to August 1988; it 
pre-existed his period of ACDUTRA from April 12 to July 14, 
1992, and did not increase in severity during that period.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1131, 1153, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that service connection should be 
established for diabetes mellitus.  He contends that the 
condition was incurred in service, inasmuch as it was first 
diagnosed in 1992, during a period of ACDUTRA.  He says that 
he had no symptoms of the disease prior to the 1992 
diagnosis, and disputes the RO's conclusion that the 
condition pre-existed service.  He argues, however, that even 
if the Board finds that the condition was pre-existing, 
service connection should nevertheless be established on the 
basis of aggravation.  He believes that his diabetes, if it 
pre-existed service, increased in severity during service 
beyond the natural progress of the condition.

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of March 2001, January 2004, and February 2005 letters 
to the appellant.  The letters informed the appellant of what 
evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  In 
addition, the February 2005 letter specifically requested 
that he submit any evidence in his possession that pertained 
to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, however, the unfavorable decision that is the 
basis of this appeal was already decided when the VCAA was 
enacted.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision by the agency of original jurisdiction 
(AOJ), the AOJ did not err in failing to provide such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that the appellant has been provided 
with proper notice and process.  As noted above, the notices 
provided to the appellant are in compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided ample opportunity 
to submit evidence and argument in support of his claim, to 
respond to notices, and to otherwise participate effectively 
in the processing of his claim.  The purpose of the notice 
requirement has been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
have been obtained, as have records of subsequent private and 
VA examination and treatment.  In addition, two VA medical 
opinions have been procured with respect to the matter of the 
onset and etiology of his diabetes. 

The Board acknowledges that only one attempt has been made to 
obtain complete records of treatment from the appellant's 
private physician, David A. Escalante, M.D., and that no 
response has been received.  Under the law, VA is ordinarily 
charged with making a second attempt to obtain non-Federal 
records if no response is received to the first request.  See 
38 C.F.R. § 3.159(c)(1) (2005).  In this case, however, 
resolution of the appellant's claim turns on an analysis of 
medical opinion evidence pertaining to the onset and etiology 
of his diabetes.  Dr. Escalante's opinion as to onset is 
already of record.  Consequently-and because the record 
indicates that Dr. Escalante did not begin to treat the 
appellant until after he was diagnosed with diabetes-there 
is no reasonable possibility that obtaining further evidence 
from Dr. Escalante, in the form of additional post-service 
treatment records, could aid in substantiating the 
appellant's claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 
2002); 38 C.F.R. § 3.159(d) (2005).  Obtaining such records 
would only serve to further delay the adjudication of this 
appeal, and consume additional resources, with no possibility 
of additional benefit flowing to the appellant.  Accordingly, 
the Board finds that no further development action is 
warranted.

II.  The Merits of the Appellant's Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110 (West 2002).  Service 
connection is also warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability pre-existed service and was aggravated thereby.  
Id.

If a wartime claimant qualifies for status as a "veteran" 
with respect to a particular period of service, he is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for that period of service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption can be rebutted only by 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by service.  Id.

Similarly, if a wartime claimant qualifies for status as a 
"veteran" with respect to a particular period of service, 
and it is shown that a pre-existing disability underwent an 
increase in severity during that service, the disability is 
presumed to have been aggravated by service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  This 
presumption can be rebutted only by clear and unmistakable 
evidence demonstrating that the increase was due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

If, however, the claimant does not qualify as a "veteran," 
the presumptions of soundness and aggravation are 
inapplicable, as are the legal presumptions pertaining to 
service connection for certain diseases and disabilities 
enumerated in 38 U.S.C.A. § 1112 (West 2002 & Supp. 2005).  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  Consequently, such a 
claimant can establish service connection for a disability 
only if the evidence is in equipoise or weighs in favor of 
the claimant insofar as it shows either that the disability 
was incurred in service, or that it pre-existed service and 
increased in severity during service beyond the natural 
progress of the condition.  Id.

To establish status as a "veteran" based upon a period of 
ACDUTRA, the evidence must establish that the claimant was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of ACDUTRA.  38 U.S.C.A. 
§§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) 
(2005); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a 
claimant has established status as a "veteran" for purposes 
of other periods of service (e.g., a prior or subsequent 
period of active duty) does not obviate the need to establish 
that the claimant is also a "veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

In the present case, the evidence of record shows that the 
appellant's claim is premised on a period of ACDUTRA from 
April 12 to July 14, 1992.  It is clear from the record that 
service connection has not heretofore been established for 
any disability due to disease or injury incurred in or 
aggravated by that period of ACDUTRA.  Therefore, he does not 
qualify for status as a "veteran" for purposes of his 
current claim.  Accordingly, as noted above, in order for his 
claim to be granted, the evidence must be in equipoise or 
weigh in favor of a finding either that his diabetes was 
incurred in service, or that diabetes increased in severity 
during service beyond the natural progress of the condition.

In this regard, the Board notes that the appellant's service 
medical records dated through June 1989 are completely 
negative for any indications or suggestions of diabetes.  On 
April 12, 1992, he entered a period of ACDUTRA for purposes 
of attending an Officer Basic Course.  Three days later, when 
he was examined for ACDUTRA, he was found to have sugar in 
his urine and elevated fasting glucose levels.  A diagnosis 
of diabetes mellitus was recorded, and treatment with oral 
agents was initiated.  His diabetes was described as "new 
onset."  On May 7, 1992, he reported that he had not felt 
any symptoms of diabetes, and indicated that he felt pretty 
healthy other than having some weakness after physical 
training.  On June 3, he reported for emergency treatment 
with complaints of lightheadedness and lack of energy.  On 
June 6, he reported that he had not been feeling great and 
that he occasionally saw black spots.  He was started on 
insulin, and on June 25 it was noted that he was feeling 
better.  On July 14, 1992 he was discharged from ACDUTRA.  
The narrative reason for his separation was "Completion of 
Period of [ACDUTRA]."

Since the time of the appellant's release from ACDUTRA in 
July 1992, several pieces of medical evidence have been 
obtained that speak to the matter of the onset and etiology 
of his diabetes.  This evidence consists of (1) a form 
completed by a Medical Evaluation Board (MEB), dated in 
November 1992; (2) statements from the appellant's private 
physician, Ronald Hartman, M.D., dated in January 1997 and 
March 2001; (3) statements from another private physician, 
Dr. Escalante, dated in January 2001,  January 2002, and 
September 2005; (4) a statement from a private physician's 
assistant, Kenneth J. Reed, dated in February 2005; and (5) 
VA medical opinions dated in August 2001 and December 2002.  
The appellant has also submitted various articles pertaining 
to diabetes, as well as lay statements from several 
individuals who essentially attest to the fact that he was in 
good health prior to his diagnosis in 1992.

The form completed by the MEB, dated in November 1992, 
indicates that the "approximate date of origin" of the 
appellant's diabetes was May 26, 1992.  Boxes are checked 
which indicate that the condition was "incurred while 
entitled to base pay," and did not exist prior to service.  
The form also indicates that the condition was not 
permanently aggravated by service.

The statement from Dr. Hartman, dated in January 1997, states 
as follows:

I have reviewed [the appellant's] Army records.  
There is no evidence that [the appellant] had 
diabetes before April or May 1992.  He first went 
into the Army back in the 1980s, I think he said 
1987, so it appears that the diabetes was not a 
pre-existing condition.

Similarly, in March 2001, Dr. Hartman stated:

I have reviewed [the appellant's] Army medical 
records.  There is no evidence that he had 
diabetes before April 1992; therefore, his 
diabetes was not a pre-existing condition.  Urine 
sugars were negative in May 1988 while in the Army 
and also in June 1989.

The earliest opinion from Dr. Escalante, dated in January 
2001, provides, in pertinent part, that:

I have reviewed the patient's medical records from 
the Army.  I have reviewed medical records from 
June 1987 and subsequently June 1989 for evidence 
of diabetes mellitus prior to this date.  At that 
time the patient had urinalysis which was negative 
for blood sugar.  Certainly there is no evidence 
that he had diabetes mellitus before this time.  
Subsequently had repeat analysis in 4/1992 for the 
first time, I noted in his records he had 4+ sugar 
in the urine and subsequently the lab showed a 
glucose of 251, repeat fasting blood sugar 257 and 
at that time established the diagnosis of diabetes 
mellitus.  Subsequently the patient was treated 
with oral agents and because the blood sugars were 
elevated he was recommended for admission on 
6/9/92 and at that time the patient was started on 
Insulin which he has been taking since that time.  
This certainly dates the onset of diabetes 
mellitus by the documentation provided to 1992 . . 
. 

In August 2001, a VA examiner reviewed the appellant's claims 
file for purposes of offering an opinion as to the onset of 
his diabetes.  The examiner stated, in part:

On review of his file, it is clear that the 
patient was unaware of the diagnosis of diabetes 
until the time of his induction physical on 4-15-
92.  The question that we are being asked is 
whether or not his diabetes developed or could 
have developed during those two days of military 
service [between April 12 and April 15, 1992].  I 
have reviewed the letter from his Endocrinologist 
Dr. Escalante written on 01-02-01.  He concludes, 
as I do, that upon review of these records, there 
is no evidence that the patient had diabetes prior 
to 1992.  Dr. Escalante then concluded that this 
certainly dates the onset of his diabetes mellitus 
by the documented documentation provided to 1992.  
However, as noted previou[sl]y there is a notable 
medical gap from 1988-1992 during which time the 
c-file has no data.

Diabetes mellitus is well[]known to be a disorder 
with an insidious onset, taking many months to 
years to actually present itself clinically with 
either symptoms or as with this patient to have 
glycosuria and hyperglycemia.  The rationale 
described in the pathogenesis of insulin-dependent 
diabetes mellitus is well[]written in an article 
in the New England Journal of Medicine, Volume 
331:1428, 1994.  This article by Atkinson along 
with many others clearly delineates that diabetes 
mellitus has its onset over months to years and 
does not develop in a period of hours to day.  
Only in instances where the entire pancreas is 
removed such as in a pancreatectomy or in a severe 
case of pancreatitis is there a rapid onset of 
clinical diabetes.  Thus, it would be my opinion 
that given the nature of diabetes mellitus and the 
pathogenesis thereof, that it would be unlikely to 
have originated between 04-12-92 and the actual 
induction physical of 04-15-92.

In January 2002, Dr. Escalante commented on the August 2001 
opinion from the VA examiner.  Dr. Escalante stated that he 
agreed with the VA examiner's opinion to the effect that Type 
II diabetes does not develop acutely but is an insidious 
disease of slow onset.  He stated, however, that "legally 
speaking you are consider[ed] to have [d]iabetes . . . only 
when you are diagnosed by a health practitioner."

In December 2002, an opinion was obtained from another VA 
examiner as to whether there was an increase in disability 
associated with the appellant's diabetes during the period of 
service from April to July 1992 and, if so, whether such 
increase was due to the natural progress of the disease.  
After examining the appellant and reviewing the claims file, 
the examiner opined, in part, that:

On[set] of disease is difficult to determine as 
the disorder was diagnosed in April of 1992, when 
he underwent his enlistment physical . . . .  
During [his tour of ACDUTRA], he was not able to 
be controlled with oral agent therapy and was 
placed on insulin.  It is difficult to verify that 
his condition worsened during his short period of 
active duty in 1992.  According to his records, he 
was never controlled with oral agent therapy and 
was therefore placed on insulin.  He had a 
significant degree of insulin deficiency with the 
onset of his disease during those months preceding 
1992.  Again, the actual onset of his disease is 
impossible to determine.  It is doubtful that 
there is an increase of disability associated with 
his short period of active duty from April through 
July of 1992.

In February 2005, Kenneth J. Reed, a physician's assistant, 
stated as follows:

[The appellant] was examined in my office on June 
20, 2005.  I recently reviewed his medical records 
from Dr. Ronald Hartman and Dr. David Escalante.  
I cannot find any evidence that his diabetes was 
pre-existing prior to April 1992.

Later, in an office note dated in September 2005, Dr. 
Escalante wrote, in part, as follows:

[The appellant] has been diagnosed with diabetes 
mellitus while he was in the Armed Forces serving.  
This was back in 1992.  Noted that sometimes 
diabetes precedes in terms of symptoms before the 
diagnosis but he was officially diagnosed in that 
particular year.

The Board has reviewed all of the foregoing opinion evidence, 
along with everything else in the appellant's claims file, 
and finds that the greater weight of the evidence 
demonstrates that his diabetes is not attributable to his 
1987-1988 period of active duty, but it nevertheless pre-
existed the period of ACDUTRA that began on April 12, 1992.  
After having reviewed the various opinions on the matter, the 
Board finds that the VA opinion obtained in August 2001 is 
the most probative.  That opinion was based on a review of 
the appellant's claims file, including the prior opinion by 
Dr. Escalante, and contains a complete and well-supported 
rationale for the conclusions that were offered, including a 
discussion of the insidious nature of the disease.  The 
opinion is consistent with articles submitted by the 
appellant, to the effect that diabetes is often asymptomatic 
in its early stages and can remain undiagnosed for many years 
in the absence of clinical complications.  The opinion is 
also consistent with VA regulations which recognize diabetes 
as a disease of insidious onset.  See, e.g., 38 C.F.R. 
§§ 3.307, 3.309 (2005) (allowing service connection to be 
established for diabetes mellitus where the disease is 
manifested to a compensable degree during the one-year period 
following separation from service).  By contrast, the 
opinions from by Drs. Hartman and Escalante and Kenneth Reed 
focus only on the fact that there is no "evidence," or 
actual documentation, of the disease prior to April 1992, and 
contain no substantive discussion as to the medical 
likelihood that the disease-though undocumented-actually 
had its onset prior to that date.

The Board acknowledges that the MEB concluded in November 
1992 that the appellant's diabetes did not exist prior to 
service.  Notably, however, the MEB also concluded that the 
approximate date of origin of the disease was May 26, 1992.  
Clearly, that date was selected in error, inasmuch as the 
appellant's service records demonstrate that diabetes was 
diagnosed more than a month earlier, on April 15, 1992.  
Whether the MEB made the error because it did not have access 
to all of the appellant's records at the time, or for some 
other reason, is not clear.  Nevertheless, it negatively 
impacts on the probative value of the report, including the 
further conclusion-presumably based on an approximate date 
of onset of May 26, 1992-that the disorder did not exist 
prior to service.  As a result, the Board finds that the 
report is entitled to very little probative weight.

The Board also acknowledges that the VA examiner in December 
2002 indicated that it was "impossible" to determine the 
actual onset of the appellant's disease.  The appellant has 
relied on this statement to support his position that there 
is a reasonable doubt as to whether his disease existed prior 
to service.  Placed in context, however, it seems rather 
clear that the examiner did not intend to suggest that the 
appellant's disease may have had its onset in service.  In 
his report, the examiner indicated, in part, that it was 
doubtful that the appellant's disease underwent an increase 
in disability during his period of service in 1992.  A 
necessary predicate of such an opinion is a supposition that 
the disease pre-existed service.  Thus, it appears that what 
the examiner intended to communicate when he stated that it 
was "impossible" to determine the actual onset of the 
disease was that, although the appellant's diabetes pre-
existed service, it was not possible to precisely identify 
the date of pre-service onset.  Viewed in this manner, the 
examiner's statements provide no support for the appellant's 
claim that his diabetes had its onset in service.  
Consequently, for all these reasons, the Board finds that the 
preponderance of the evidence is against his claim for 
service connection on the basis of service incurrence.

Turning to the matter of whether the appellant's pre-existing 
disease was aggravated by service, the Board notes that the 
only medical professional who has spoken to that question is 
the VA physician who examined the appellant in December 2002.  
As noted above, that examiner concluded that was "doubtful" 
that there was an increase in the appellant's disability 
during service.  Given that that opinion is uncontradicted by 
other medical opinion evidence of record, the Board finds 
that the preponderance of the evidence is also against the 
appellant's claim for service connection on the basis of 
aggravation.  The appeal is denied.


ORDER

The claim for service connection for diabetes mellitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


